           Case 1:21-cv-05987-ER Document 8 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMAL ALTOWAITI,
AMANI TAHIR ALTOWAITI,
M.A. (1) (a minor child),
J.A. (1) (a minor child),
J.A. (2) (a minor child),                                               ORDER
J.A. (3) (a minor child),
                                                                     21 Civ. 5987 (ER)
                             Plaintiffs,

                      -against-

ALEJANDRO MAYORKAS in his official
capacity as Secretary of Homeland Security; UR
JADDOU, in her official capacity as Director of the
U.S. Citizenship and Immigration Services;
TIMOTHY J. HOUGHTON, in his official capacity
as District Director, New York District, U.S.
Citizenship and Immigration Services; U.S.
Department of Homeland Security; U.S.
Citizenship and Immigration Services, 1

                             Defendants.



RAMOS, D.J.

       On July 12, 2021, the Court issued an opinion in a previous action brought by the instant

Plaintiffs, along with four other families of Yemeni descent, granting Defendants’ motion to

dismiss and directing Plaintiffs to file a separate amended complaint asserting claims arising

from the U.S. Department of Homeland Security’s adjudication of their Form I-130 Petitions.

See Doc. 1. On September 3, 2021, Plaintiffs timely filed the amended complaint, which was




1
  Pursuant to Fed. R. Civ. P. 25(d), Alejandro Mayorkas is substituted for Chad Wolf as
Secretary of Homeland Security; Ur Jaddou is substituted for Kenneth Cuccinelli as Director of
the U.S. Citizenship and Immigration Services; and Timothy J. Houghton is substituted for Lee
Bowles as District Director, New York District, U.S. Citizenship and Immigration Services.
           Case 1:21-cv-05987-ER Document 8 Filed 09/09/21 Page 2 of 2




rejected due to a filing error. Doc. 4. Plaintiffs’ further attempts to file the amended complaint

were rejected as improperly filed without either Defendants’ consent or the Court’s leave, under

Fed. R. Civ. P. 15(a)(2). Docs. 5, 6.

       The Court therefore grants Plaintiffs leave to file their amended complaint.



It is SO ORDERED.

Dated: September 9, 2021
       New York, New York

                                                           _______________________
                                                             Edgardo Ramos, U.S.D.J.




                                                 2
